DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/489,120 filed on 11/15/2019.
Claims 1-12 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2019 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claims 10-12 are objected to because of the following informalities:  
Claim 10-12 refers to a third controller. As an independent claim, Claim 10, this controller is independent of the first and second controllers referenced in previous claims. As such it should be referred to simply as the controller (or the equivalent).
The end of claim 12 cuts off mid-sentence. I am interpreting this as a transcription error between the original and amended claims and will be using the original claim 12 as a basis for this rejection (with the amended dependencies). However this should be fixed before final action. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
takeoff prevention unit in claims 1, 2, 3, & 5
weight acquisition unit in claims 1, 4, 5-6, & 8-11
transmitting unit in claim 3
flying-information storage unit in claims 5 & 12
information acquisition unit in claim 5
remaining-amount acquisition unit in claims 5 & 12
receiving unit in claims 7-9
notification unit in claim 8
weight estimation unit in claim 8-9
product-information storage unit in claim 9
order receiving unit in claim 9
delivery-destination information acquisition unit in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following terms were determined to invoke 112(f) and in view of the specification do not identify a specific structure for performing the claim functions:
takeoff prevention unit in claims 1, 3, & 5.  Para. 8 states that the takeoff prevention unit may be a fixing device configured to fix . . . “.  But this merely describes the generic place holder “takeoff prevention unit” by using another generic placeholder followed by functional language. Also see para. 45 (fixing device).
weight acquisition unit in claims 1, 4, 5-6, & 8-11
transmitting unit in claim 3
flying-information storage unit in claims 5 & 12
information acquisition unit in claim 5
remaining-amount acquisition unit in claims 5 & 12; 
receiving unit in claims 7-9
notification unit in claim 8
weight estimation unit in claim 8-9
product-information storage unit in claim 9
order receiving unit in claim 9
delivery-destination information acquisition unit in claim 5
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following terms were determined to invoke 112f and in view of the specification do not identify a specific structure for performing the claim functions and because of this these claims are determined to be indefinite:
takeoff prevention unit in claims 1, 3, & 5
weight acquisition unit in claims 1, 4, 5-6, & 8-11
transmitting unit in claim 3
flying-information storage unit in claims 5 & 12
information acquisition unit in claim 5
remaining-amount acquisition unit in claims 5 & 12
receiving unit in claims 7-9
notification unit in claim 8
weight estimation unit in claim 8-9
product-information storage unit in claim 9
order receiving unit in claim 9
delivery-destination information acquisition unit in claim 5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20170275024 A1) in view of Byers (US 20160244187 A1)
Regarding Claim 1, Bennett discloses:
A takeoff and landing device for an unmanned aerial vehicle...the takeoff and landing device allowing the unmanned aerial vehicle to perform taking off and landing (Bennett Claim 1: A docking system capable of securing at least one unmanned aerial vehicle)
configured to deliver an article (Bennett Fig 4 & ¶ 37: By way of further example, docking system 400 could also be equipped with the capacity to receive, using a mechanism like mechanical arm 406, packages and documents)
comprising: a takeoff prevention unit configured to be able to switch between a first state that is a state of preventing the unmanned aerial vehicle from taking off from the takeoff and landing device and a second state that is a state of not preventing takeoff (Bennett Fig 1 & ¶ 27: FIG. 1 also shows magnets 110. In this particular embodiment of the present invention, there are four magnets 110 and they are spaced evenly within platform 108. In this configuration, magnets 110 can secure the UAVs by generating a magnetic field that attracts a desired portion of the UAVs (such as, for example, metal 
a weight acquisition unit configured to acquire weight of the article that the unmanned aerial vehicle delivers (Bennett Fig 4 & ¶ 37: By way of further example, docking system 400 could also be equipped with the capacity to receive, using a mechanism like mechanical arm 406, packages and documents) 
Bennett does not disclose the following; however Byers teaches:
a first controller configured to switch a state of the takeoff prevention unit to the first state or the second state on the basis of the weight of the article acquired by the weight acquisition unit and of a reference value for determining whether it is an overload (Byers Fig 5 & ¶ 78: In yet another embodiment, takeoff process 447 may use sensor data from sensors 232 to measure the total takeoff weight of UAV 102 and its cargo to ensure safe limits (e.g., due to UAV 102 operational limitations, based on any regulatory limits on weight, etc.), prior to launch.; ¶ 86: the measured weight may be compared to the expected weight of the UAV and any payload, to ensure the weight falls within the expected range and complies with any legal requirements. If the measured weight is within its expected range, procedure 500 may continue on to step 514. However, if the measured weight of the UAV is outside of the acceptable range, procedure 500 may continue to step 528.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Byers. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the requirements needed to lock down the UAV, leaving the decision up to the user’s requirements. A standard such requirement can be assumed to be whether or not it is capable of flight due to weight limitations. Byers shows an implementation of such a restriction as weight is an 
Regarding Claim 2, Bennett in view of Byers discloses all of the limitations of Claim 1. Bennett also discloses:
The takeoff and landing device according to claim 1, wherein the takeoff prevention unit is a fixing device configured to fix the unmanned aerial vehicle to the takeoff and landing device (Bennett Fig 1 & ¶ 27: FIG. 1 also shows magnets 110. In this particular embodiment of the present invention, there are four magnets 110 and they are spaced evenly within platform 108. In this configuration, magnets 110 can secure the UAVs by generating a magnetic field that attracts a desired portion of the UAVs (such as, for example, metal landing gear) toward platform 108 and then locks that portion of the UAVs in close proximity with platform 108.)
the fixing device is able to switch between the first state in which the unmanned aerial vehicle is fixed to the takeoff and landing device and the second state in which the fixing of the unmanned aerial vehicle to the takeoff and landing device is released (Bennett Fig 1 & ¶ 27: FIG. 1 also shows magnets 110. In this particular embodiment of the present invention, there are four magnets 110 and they are spaced evenly within platform 108. In this configuration, magnets 110 can secure the UAVs by generating a magnetic field that attracts a desired portion of the UAVs (such as, for example, metal landing gear) toward platform 108 and then locks that portion of the UAVs in close proximity with platform 108....for example, a higher level of power is used to secure the UAVs when docked and the power is decreased and/or turned off for disengagement of the UAVs)
Regarding Claim 3, Bennett in view of Byers discloses all of the limitations of Claim 1. Bennett also discloses:
The takeoff and landing device according to claim 1, wherein the takeoff prevention unit is a transmitting unit configured to transmit a control signal that causes the unmanned aerial vehicle to perform a flight operation (Bennett Fig 7 & ¶ 43: FIG. 7 shows an example of how a multitude of UAVs 702 could interface with a single docking system 700. Signals 704 transmit information between docking system 700 and UAVs 702. In such a configuration, an operator/user could coordinate the missions of UAVs 702 relative a specific location)
the transmitting unit is able to switch between the first state in which transmission of the control signal is prohibited and the second state in which the transmission of the control signal is permitted (Bennett ¶ 46: This process includes the step of transmitting a signal between a docking location and a distal location, such as, for example, a main control center. The process also includes transmitting a signal between such docking location and UAVs. The foregoing enables the positioning such UAVs in in close proximity with the docking location. Once the applicable UAVs are in the desired position, they can be secured in close proximity with the docking location through the use of magnetic fields)
Regarding Claim 10, Bennett discloses:
An unmanned delivery system comprising: an unmanned aerial vehicle configured to deliver an article (Bennett Fig 4 & ¶ 37: By way of further example, docking system 400 could also be equipped with the capacity to receive, using a mechanism like mechanical arm 406, packages and documents)
a control device configured to control the unmanned aerial vehicle (Bennett Fig 7 & ¶ 43: FIG. 7 shows an example of how a multitude of UAVs 702 could interface with a single docking system 700. Signals 704 transmit information between docking system 
a weight acquisition unit configured to acquire a weight of an article (Bennett Fig 4 & ¶ 37: By way of further example, docking system 400 could also be equipped with the capacity to receive, using a mechanism like mechanical arm 406, packages and documents)
wherein the third controller selectively switches, based on a determination result of whether it becomes the overloaded state, an operation mode to a delivery mode in which takeoff and landing are possible and a prohibition mode in which takeoff and landing are impossible (Bennett Fig 1 & ¶ 27: FIG. 1 also shows magnets 110. In this particular embodiment of the present invention, there are four magnets 110 and they are spaced evenly within platform 108. In this configuration, magnets 110 can secure the UAVs by generating a magnetic field that attracts a desired portion of the UAVs (such as, for example, metal landing gear) toward platform 108 and then locks that portion of the UAVs in close proximity with platform 108....for example, a higher level of power is used to secure the UAVs when docked and the power is decreased and/or turned off for disengagement of the UAVs)
Bennett does not disclose the following; however Byers teaches:
a third controller configured to determine, based on the weight acquired by the weight acquisition unit and a predetermined reference value, whether it becomes an overloaded state when the article to deliver is loaded (Byers Fig 5 & ¶ 78: In yet another embodiment, takeoff process 447 may use sensor data from sensors 232 to measure the total takeoff weight of UAV 102 and its cargo to ensure safe limits (e.g., due to UAV 102 operational limitations, based on any regulatory limits on weight, etc.), prior to launch.; ¶ 86: the measured weight may be compared to the expected weight of the UAV and any payload, to ensure the weight falls within the expected range and complies with 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Byers. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the requirements needed to lock down the UAV, leaving the decision up to the user’s requirements. A standard such requirement can be assumed to be whether or not it is capable of flight due to weight limitations. Byers shows an implementation of such a restriction as weight is an important factor to flight. Implementing such a restriction preemptively prevents crashes due to overload, saving money on UAVs.
Regarding Claim 11, Bennett in view of Byers discloses all of the limitations of Claim 10. Bennett also discloses:
The unmanned delivery system according to claim 10, wherein the weight acquisition unit and the third controller are installed on the unmanned aerial vehicle (Bennett Fig 4 & ¶ 46: This process includes the step of transmitting a signal between a docking location and a distal location, such as, for example, a main control center. The process also includes transmitting a signal between such docking location and UAVs. The foregoing enables the positioning such UAVs in in close proximity with the docking location. Once the applicable UAVs are in the desired position, they can be secured in close proximity with the docking location through the use of magnetic fields)
Claims 4-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20170275024 A1) in view of Byers (US 20160244187 A1) as applied to claims 1 and 10 above and further in view of Purwin (US 10000284 B1)
Regarding Claim 4, Bennett in view of Byers discloses all of the limitations of Claim 1. Bennett does not disclose the weight detector. However, Purwin teaches:
The takeoff and landing device according to claim 1, further comprising a first weight detector configured to measure a weight of an article to deliver, wherein the weight acquisition unit acquires the weight of the article from the first weight detector (Purwin col 30 line 19-30: Next, the process 1300 includes causing the UAV to attain and retain the payload, and can also include causing one or more subsystems to determine a weight of the payload (1310). In some cases, the inventory management system element 176 can cause the UAV to measure said information via a retention subsystem or a buoyancy management subsystem; but in other cases, the information can be provided to the inventory management system by, for example, a docking station, an operator, via a database accessible by the inventory management system based on an identity of the item or items comprising the payload, or any other suitable means)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Purwin. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the controls systems for monitoring and directing the UAV, leaving the decision up to the user’s requirements. A standard data point for flight safety is the weight of the object. Purwin shows a direct assessment of weight for the purposes of flight controls. Implementing such a control scheme allows for the weight assessment discussed above and prevents crashes due to overload, saving money on UAVs.
Regarding Claim 5, Bennett in view of Byers discloses all of the limitations of Claim 1. Bennett additionally discloses:
a flying-information storage unit configured to store therein flying information that is a relation among the weight of an article to be loaded on the unmanned aerial vehicle, the remaining amount, and a flying distance or flying time of the unmanned aerial vehicle (Bennett ¶ 43: Another element a particular embodiment of the present invention is a means for transmitting information between, for example, docking system 700 and 
a delivery-destination information acquisition unit configured to acquire a delivery distance or delivery time from the current location to a delivery destination of the article (Bennett ¶ 43: Another element a particular embodiment of the present invention is a means for transmitting information between, for example, docking system 700 and command center 708 to coordinate travel by UAVs 702 to and from docking system 700. Such information could include, for example, data to control the flight time of, destination of, information and sample gathered by, and other operations of one or more UAVs 702)
switches the state of the takeoff prevention unit to the first state upon determining that it is impossible to navigate, and switch the state of the takeoff prevention unit to the second state upon determining that it is possible to navigate (Bennett Fig 1 & ¶ 27: FIG. 1 also shows magnets 110. In this particular embodiment of the present invention, there are four magnets 110 and they are spaced evenly within platform 108. In this configuration, magnets 110 can secure the UAVs by generating a magnetic field that attracts a desired portion of the UAVs (such as, for example, metal landing gear) toward platform 108 and then locks that portion of the UAVs in close proximity with platform 108....for example, a higher level of power is used to secure the UAVs when docked and the power is decreased and/or turned off for disengagement of the UAVs)

Bennett does not disclose the weight or charge management. However, Purwin teaches:
The takeoff and landing device according to claim 1, further comprising: a remaining-amount acquisition unit configured to acquire a remaining amount of an energy source for a power source installed on the unmanned aerial vehicle (Purwin col 4 line 1-9: A docking station can also provide recharging for the UAV by, for example, 
wherein the first controller determines whether the unmanned aerial vehicle is able to navigate to the delivery destination on the basis of the weight of the article acquired by the weight acquisition unit, the remaining amount acquired from the remaining-amount acquisition unit, the delivery distance or the delivery time acquired from the delivery-destination information acquisition unit, and the flying information (Purwin col 10 line 58-60: Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Purwin. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the controls systems for monitoring and directing the UAV, leaving the decision up to the user’s requirements. Standard data points for flight safety are the weight of the object and remaining fuel which are used when determining route and refueling requirements. Purwin shows a direct assessment of both for the purposes of flight controls. Implementing such a control scheme allows for improved flight safety and prevents crashes due to overload or lack of fuel, saving money on UAVs.
Regarding Claim 6, Bennett in view of Byers discloses all of the limitations of Claim 1. Bennett does not disclose the weight detector. However, Purwin teaches:
A takeoff and landing system for an unmanned aerial vehicle comprising: an unmanned aerial vehicle including a second weight detector configured to measure a weight of an article to deliver, and being configured to deliver the article by flying based 
the takeoff and landing device according to claim 1, wherein the weight acquisition unit acquires the weight of the article from the second weight detector (Purwin col 30 line 19-30: Next, the process 1300 includes causing the UAV to attain and retain the payload, and can also include causing one or more subsystems to determine a weight of the payload (1310). In some cases, the inventory management system element 176 can cause the UAV to measure said information via a retention subsystem or a buoyancy management subsystem; but in other cases, the information can be provided to the inventory management system by, for example, a docking station, an operator, via a database accessible by the inventory management system based on an identity of the item or items comprising the payload, or any other suitable means)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Purwin. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the controls systems for monitoring and directing the UAV, leaving the decision up to the user’s requirements. A standard data point for flight safety is the weight of the object. Purwin shows a direct assessment of weight for the purposes of flight controls. Implementing such a control 
Regarding Claim 7, Bennett in view of Byers and Purwin discloses all of the limitations of Claim 6. Bennett also discloses:
The takeoff and landing system according to claim 6, wherein the unmanned aerial vehicle comprises: a receiving unit configured to receive the control signal that controls the flight of the unmanned aerial vehicle (Bennett Fig 7 & ¶ 43: FIG. 7 shows an example of how a multitude of UAVs 702 could interface with a single docking system 700. Signals 704 transmit information between docking system 700 and UAVs 702. In such a configuration, an operator/user could coordinate the missions of UAVs 702 relative a specific location)
Bennett does not disclose the following; however Byers teaches:
a second controller configured to determine, based on the weight detected by the second weight detector and a predetermined reference value, whether it becomes an overloaded state when the article to deliver is loaded, and the second controller prohibits operating based on the control signal received in the receiving unit upon determining that it becomes the overloaded state (Byers Fig 5 & ¶ 43: Generally speaking, the physics of flight require that an increased take-off weight be accompanied by either a larger pitch angle or a higher airspeed...If the increase in pitch is excessive when compared to a known value for a known payload, or if the airplane accelerates to too high a speed, the airplane will not be permitted to continue the take-off)
Regarding Claim 8, Bennett in view of Byers discloses all of the limitations of Claim 1. Bennett additionally discloses:
the takeoff and landing device according to claim 1, wherein the weight acquisition unit acquires the weight of the article from the weight estimation unit (Bennett Fig 4 & ¶ 37: By way of further example, docking system 400 could also be equipped 

Bennett does not disclose the inventory management. However, Purwin teaches:
A takeoff and landing system according comprising: a picking device including a notification unit configured to make notification of a target product to pick from a product group accommodated in a product shelf (Purwin Fig 13 & col 29 line 27-39: In an embodiment, the process 1300 includes receiving instructions to move a payload in an inventory management system (1302). The information can include a first location and a second location for moving the payload, and information concerning an identity of the payload. The first location may be a current location of the payload whereas the second location may be a location where the payload is to be moved to. In various embodiments, the first location and the second location can be a storage location, a location at or near an inventory station, a location at or near a mobile drive unit, a location at or near a human or automated operator, a location at or near a docking station, or any other suitable location in an inventory system)
a receiving unit configured to receive presence of picking of the target product (Purwin col 23 line 44-49: In some cases, sensors such as a visual scanner and/or an RFID scanner, or any other suitable scanner for identifying a container, item, or package, can be included at the retention element 220 and oriented to scan any suitable payload, such as the payload 222)
a weight estimation unit configured to estimate a total weight of the target product on the basis of the target product received in the receiving unit (Purwin col 30 line 19-30: Next, the process 1300 includes causing the UAV to attain and retain the payload, and can also include causing one or more subsystems to determine a weight of the payload (1310). In some cases, the inventory management system element 176 can cause the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Purwin. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the inventory management system for the payload, leaving the decision up to the user’s requirements. It is also noted that this is largely a solution for the UAV control as opposed to the docking station central to Claim 1. Purwin shows a direct method for implementing the inventory management with a UAV near the docking station. Implementing such a system allows for improved UAV package delivery, saving time and money.
Regarding Claim 9, Bennett in view of Byers discloses all of the limitations of Claim 1. Bennett additionally discloses:
the takeoff and landing device according to claim 1, wherein the weight acquisition unit acquires the weight of the article from the weight estimation unit (Bennett Fig 4 & ¶ 37: By way of further example, docking system 400 could also be equipped with the capacity to receive, using a mechanism like mechanical arm 406, packages and documents)

Bennett does not disclose the inventory management. However, Purwin teaches:
A takeoff and landing system comprising: an order receiving system including an order receiving unit configured to receive an order for a product via a network (Purwin Fig 13 & col 29 line 27-39: In an embodiment, the process 1300 includes receiving instructions to move a payload in an inventory management system (1302). The 
a product-information storage unit configured to store therein product information in which the product and the weight of the product are associated with each other (Purwin Fig 13 & col 29 line 27-39: In an embodiment, the process 1300 includes receiving instructions to move a payload in an inventory management system (1302). The information can include a first location and a second location for moving the payload, and information concerning an identity of the payload. The first location may be a current location of the payload whereas the second location may be a location where the payload is to be moved to. In various embodiments, the first location and the second location can be a storage location, a location at or near an inventory station, a location at or near a mobile drive unit, a location at or near a human or automated operator, a location at or near a docking station, or any other suitable location in an inventory system)
a weight estimation unit configured to estimate a total weight of the product on the basis of the product information and of the product for which the order is received in the order receiving unit (Purwin col 30 line 19-30: Next, the process 1300 includes causing the UAV to attain and retain the payload, and can also include causing one or more subsystems to determine a weight of the payload (1310). In some cases, the inventory management system element 176 can cause the UAV to measure said 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Purwin. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the inventory management system for the payload, leaving the decision up to the user’s requirements. It is also noted that this is largely a solution for the UAV control as opposed to the docking station central to Claim 1. Purwin shows a direct method for implementing the inventory management with a UAV near the docking station. Implementing such a system allows for improved UAV package delivery, saving time and money.
Regarding Claim 12, Bennett in view of Byers discloses all of the limitations of Claim 10. Bennett additionally discloses:
a delivery-destination information acquisition unit configured to acquire a delivery distance or delivery time from the current location to a delivery destination of the article (Bennett ¶ 43: Another element a particular embodiment of the present invention is a means for transmitting information between, for example, docking system 700 and command center 708 to coordinate travel by UAVs 702 to and from docking system 700. Such information could include, for example, data to control the flight time of, destination of, information and sample gathered by, and other operations of one or more UAVs 702)
switches the operation mode to the prohibition mode upon determining that it is impossible to navigate and switches the operation mode to the delivery mode upon determining that it is possible to navigate (Bennett Fig 1 & ¶ 27: FIG. 1 also shows magnets 110. In this particular embodiment of the present invention, there are four 

Bennett does not disclose the weight or charge management. However, Purwin teaches:
The unmanned delivery system according to claim 10 further comprising: a remaining-amount acquisition unit configured to acquire a remaining amount of an energy source for a power source installed on the unmanned aerial vehicle (Purwin col 4 line 1-9: A docking station can also provide recharging for the UAV by, for example, connecting a power supply recharging port on the UAV to an external power supply, by providing a substitute battery to the UAV, or any other suitable means of recharging....In all of the above cases, the docking station can interface with the UAV autonomously, or may also be capable of interfacing according to instructions provided by a user.)
 a flying-information storage unit configured to store therein flying information that is a relation among the weight of an article to be loaded on the unmanned aerial vehicle (Purwin col 30 line 19-30: Next, the process 1300 includes causing the UAV to attain and retain the payload, and can also include causing one or more subsystems to determine a weight of the payload (1310). In some cases, the inventory management system element 176 can cause the UAV to measure said information via a retention subsystem or a buoyancy management subsystem; but in other cases, the information can be provided to the inventory management system by, for example, a docking station, an operator, via a database accessible by the inventory management system based on an identity of the item or items comprising the payload, or any other suitable means)
the remaining amount, and a flying distance or flying time of the unmanned aerial vehicle (Purwin col 10 line 58-60: Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path)
wherein the third controller determines whether the unmanned aerial vehicle is able to navigate to the delivery destination on the basis of the weight of the article acquired by the weight acquisition unit, the remaining amount acquired from the remaining-amount acquisition unit, the delivery distance or the delivery time acquired from the delivery-destination information acquisition unit, and the flying information (Purwin col 10 line 58-60: Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett with Purwin. Bennett discloses the bulk of the docking station central to the invention, but it does not go into detail on the controls systems for monitoring and directing the UAV, leaving the decision up to the user’s requirements. Standard data points for flight safety are the weight of the object and remaining fuel which are used when determining route and refueling requirements. Purwin shows a direct assessment of both for the purposes of flight controls. Implementing such a control scheme allows for improved flight safety and prevents crashes due to overload or lack of fuel, saving money on UAVs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/D.A.J./
Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668